DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.
Applicant argues that Double Patent Rejection to be withdrawn because Consequently, since each one of the claims of the Application being compared to certain issued claims could literally be infringed without literally infringing the other, and vice versa, the undersigned respectfully requests the Examiner to reconsider and withdraw the nonstatutory double patenting rejection. (see page 7-8).
Examiner disagrees:
The Double Patent Rejection is maintained 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,091,087 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements are anticipated in the patent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,091,087 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements are anticipated in the patent.
Application: 17/338,362
U.S. Patent No. 11,091,087
11. An illumination system comprising: a controller including: an image frame buffer configured to store image frame buffer data, the image frame buffer data configured to be refreshed at a rate greater than 30 Hz, and a standby image buffer coupled to the image frame buffer, the standby image buffer configured to store sets of default image data, the controller configured to use one set of default image data in response to a predetermined set of conditions being met; and a light emitting diode (LED) array connected to the controller to project light according to a pattern and intensity corresponding to the image frame buffer data or the one set of default image data, pixels of the LED array being individually addressable such that the pixels are selectively controllable individually and in blocks of pixels.

1. A headlamp control system, comprising: a headlamp controller connectable to a vehicle supported power, sensor, and control system through a data bus, the headlamp controller having an image frame buffer to store images; a standby image buffer connected to the image frame buffer to hold a default image; and an LED pixel array connected to the headlamp controller to project light according to patterns and intensities defined by the images or the default image loaded from the image frame buffer, the image frame buffer to load the images or the default image at a rate greater than 30 Hz, and wherein each of the images or the default image define a response of corresponding LED pixels of the LED pixel array. 
6. The headlamp control system of claim 1, wherein the LED pixel array has a plurality of selectable LED areas that define a number of pixels of the LED pixel array to be operated, and wherein an area for operation is to be selected from the selectable LED areas. 
2. The headlamp control system of claim 1, wherein the vehicle supported power, sensor, and control system is to be used to create at least a portion of the images provided to the image frame buffer of the headlamp controller.
3. The headlamp control system of claim 1, wherein a local sensor module connected to the headlamp controller is to be used to create at least a portion of the images provided to the image frame buffer of the headlamp controller.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844